DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
Claims 1-2 and 8-9 have been amended
Claims 1-10 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Murdoch (US 2013/0306515).

1: Murdoch discloses a component 1 configured to couple with an edge of an electrochromic comprising:
a body 7 defining an electrochromic engagement portion and a tool engagement
portion 3-4 pivotally coupled with the electrochromic engagement portion,
wherein reducing a dimension of the tool engagement portion increases a corresponding
dimension in the electrochromic engagement portion, wherein the electrochromic engagement portion comprises a plurality of projections 8-10 canted away from a sidewall of the electrochromic engagement portion [0018-0019]; and 
wherein the plurality of projections are spaced apart and independent of one
another (fig. 1), 
wherein the electrochromic comprises partially manufactured electrochromic devices, wherein the electrochromic device is devoid of bars [0001].

2: Murdoch discloses the component of claim 1, wherein the electrochromic 
engagement portion 3-4 comprises a receiving area adapted to receive the electrochromic and wherein the plurality of projections extend into the receiving area (fig. 1).

3: Murdoch discloses the component of claim 2, wherein at least one of the projections comprises a deformable material, such as an elastomer [0018].

4: Murdich discloses the component of claim 2, wherein at least one of the projections lies along a best fit line disposed at an angle, as measured with respect to a sidewall of the component, in a range of 1° and 89° (fig.1).

5: Murdoch discloses the component of claim 2, wherein at least two projections 10 of the plurality of projections extend different distances from the sidewall of the component into the receiving area [0018].

6-7: Murdoch discloses the component of claim 2, wherein the receiving area further
comprises a stop 6 feature adapted to prevent over insertion of the electrochromic into the
receiving area (fig. 1).

8: Murdoch discloses the component of claim 7, wherein the stop feature is disposed
adjacent to a pivot point (corner intersection of 3-4 and 6) between the electrochromic engagement portion 7 and the tool engagement portion 3-4 (fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Murdoch (US 2013/0306515) in view of Grushka (US 4,858,413).

9: Murdoch discloses the component of claim 8, having a closed bottom portion (fig. 1). Murdoch fails to disclose a flange. Grushka teaches wherein the electrochromic 
engagement portion comprises a first sidewall 1 and a second sidewall 1’ spaced apart from one
another by the receiving area and wherein at least one of the sidewalls comprises a flange 4-4’ adjacent to a distal end of the at least one sidewall (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the closed bottom of Murdoch to include the flanged bottom of Gruska to allow for easy manipulation of the engagement portion when removing or attaching.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the base of Murdoch made to be separated, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice, see M.P.E.P. § 2144.04 V(B).

10: Murdoch-Grushka discloses the general conditions of the invention but fails to disclose a specific distance of the flange. Since Applicant has not expressed criticality for this distance, modifying the size of the components of the assembly in Tucker to meet those of the claimed invention would be obvious to one having ordinary skill in the art to accommodate and secure the object being held. To modify the size/distance of the flange projections into the claimed distance would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/            Examiner, Art Unit 3735  

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735